Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 June 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a continuation of Application No. 15/815,578 (now Patent No. 10,786,486) which is a continuation of Application No. 14/466765 (now Patent No. 9,849,115) filed 22 August 2014.  Claims 75-91 are currently pending. Claims 1-74 are cancelled.  Claims 75-91 are examined on the merits within. 

Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 76, 80, 82-86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brem et al. (The Lancet, 1995).
Regarding instant claim 76, Brem et al. teach co-dissolving a copolymer of poly-carboxyphenoxypropane and sebacic acid with carmustine in methylene chloride and spray drying into microspheres.  See page 1009.  
	Regarding instant claim 80, the excipient is a copolymer of poly-carboxyphenoxypropane and sebacic acid.  See page 1009. 
	Regarding instant claims 82-83, the solvent is methylene chloride (i.e., dichloromethane).  See page 1009. 
	Regarding instant claim 85, the composition was given to a patient in a clinical trial.  See page 1009. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to decrease the amount of water in the composition for safety and stability purposes as water can hold impurities which can decrease stability.  Regarding instant claims 76, 84, 86, and 89, the composition comprises the same types of ingredients, i.e., carmustine and excipients that have been spray dried, thus it should function in the same manner, i.e., be substantially free of hydrolysis degradants and have consistent powder flow.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	

5.	Claim 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brem et al. (The Lancet, 1995) as applied to claims 76, 80, 82-86, and 89 above and further in view of Goldstein (U.S. Patent Application Publication No. 2015/0140085).
	Brem et al. do not teach ibrutinib.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add ibrutinib to the solid dispersion comprising carmustine because Goldstein teaches the effective combination of ibrutinib and nitrogen mustard compounds in the treatment of cancer.  One would have been motivated, with a reasonable expectation of success, to provide combination therapy to increase the effectiveness of the chemotherapeutic agents. 

6.	Claims 76-89 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Brem et al. (The Lancet, 1995) in view of Colledge et al. (U.S. Patent Application Publication No. 2012/0003309).
	Regarding instant claim 76, Brem et al. teach co-dissolving a copolymer of poly-carboxyphenoxypropane and sebacic acid with carmustine in methylene chloride and spray drying into microspheres.  See page 1009.  
	Regarding instant claim 80, the excipient is a copolymer of poly-carboxyphenoxypropane and sebacic acid.  See page 1009. 
	Regarding instant claims 82-83, the solvent is methylene chloride (i.e., dichloromethane).  See page 1009. 
	Regarding instant claim 85, the composition was given to a patient in a clinical trial.  See page 1009. 

Brem et al. do not teach saccharide excipients.
Colledge et al. teach a solid dosage of bendamustine and a pharmaceutically acceptable excipient.  See abstract.  By using saccharide excipients, the solid oral compositions show a fast dissolution and avoid degradation (i.e., HP1 and HP2).  See paragraphs [0050-0052]. Example 1a comprises HP1 in less than 0.2%.  Thus the composition would have less than 0.4% hydrolysis degradants present during pre-reconstitution and at the time of manufacturing release.  The excipient is a saccharide material selected from dextrose, mannitol, maltitol, lactose, sucrose, etc. See paragraph [0020].  The weight ratio of bendamustine to excipient is in the range of 1:1 to 5:1.  See abstract. Colledge et al. teach polymers and binders such as polyvinylpyrrolidone, hydroxypropyl cellulose, hydroxypropylmethyl cellulose, etc.  See paragraphs [0048-0049].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add saccharide excipients to the nitrogen mustard compound of Brem et al. to increase dissolution and avoid degradation as taught by Colledge et al.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to decrease the amount of water in the composition for safety and stability purposes as water can hold impurities which can decrease stability.  

	
7.	Claim 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brem et al. (The Lancet, 1995) in view of Colledge et al. (U.S. Patent Application Publication No. 2012/0003309) as applied to claims 76-89 above and further in view of Goldstein (U.S. Patent Application Publication No. 2015/0140085).
	Neither Brem et al. or Colledge et al. teach ibrutinib.
	Goldstein teaches oral pharmaceutical formulations of ibrutinib for treatment of cancer, inflammatory diseases and autoimmune diseases.  See abstract.  For the treatment of cancer, ibrutinib can be administered in combination with nitrogen mustard compounds.	See paragraph [0103].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add ibrutinib to the solid dispersion comprising carmustine because Goldstein teaches the effective combination of ibrutinib and nitrogen mustard compounds in the treatment of cancer.  One would have been motivated, with a reasonable expectation of success, to provide combination therapy to increase the effectiveness of the chemotherapeutic agents. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 75-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,061,011. 

	 Thus the two are not patentably distinct.

10.	Claims 75-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,849,115. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,849,115 are directed to spray dried dispersions of a nitrogen mustard compound and an excipient.  The only difference lies in the fact that U.S. Patent No. 9,849,115 is directed to the specific bendamustine compound whereas the instant application is directed to carmustine or mechlorethamine.  However, bendamustine, carmustine and mechlorethamine are nitrogen mustard compounds. 
	Thus the two are not patentably distinct.

11.	Claims 75-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,786,486. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,786,486 are directed to spray 
	 Thus the two are not patentably distinct.

Correspondence
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSICA WORSHAM/
Primary Examiner, Art Unit 1615